UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7354



TONY MOORE, JR.,

                                           Petitioner - Appellant,

          versus


CALVIN ANTHONY, Warden; HENRY D. MCMASTER,
Attorney General of the State of South
Carolina,

                                          Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Terry L. Wooten, District Judge.
(CA-02-2024-6-25AK)


Submitted:   February 2, 2004             Decided:   March 3, 2004


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tony Moore, Jr., Appellant Pro Se.    Donald John Zelenka, Chief
Deputy Attorney General, William Edgar Salter, III, OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Tony Moore, Jr., seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing his petition under 28 U.S.C. § 2254 (2000).               We have

independently reviewed the record and conclude that Moore has not

made a substantial showing of the denial of a constitutional right.

See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).          Accordingly,

we deny a certificate of appealability and dismiss the appeal. See

28 U.S.C. § 2253(c) (2000). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                   - 2 -